Ordered, that in future, the days for non-enumerated motions, be Monday and Thurfday, in the firft week of term, and Friday in the fecond week.
N. B. This alteration was occafioned by tlie late aft of the legiilature fixing the terms of this court, in confequence of which, Thurfday is become ¡the quarto die poll. The rules of October 1801, and July 1802, are, therefore, annulled.
Ordered, that every perfon who ihall have regularly purified juridical Rudies, under the direction or inftruftion of a profeftor or counfellor at law, for four years within this ftate, or ihall have been admitted to the degree of counfellor at law in any other of the United States, and praftifed with reputation as fuch for four years in fuch ftate, ihall be entitled to a licence to praftice as counfel in this court; and that the fecond rule of Oftober term 1797 be annulled.
In this vacation Mr. Juftice Radcliff refigned his feat on the bench.
END OF NOVEMBER TERM.